Citation Nr: 0943515	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 through September 1942, 
and from June 1945 through May 1946.  He was a prisoner of 
war (POW) from April through September of 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which determined that 
new and material evidence had not been submitted to reopen 
service connection for the cause of the Veteran's death.  The 
appellant filed a Notice of Disagreement in May 2008.  
Following the issuance of a Statement of the Case in 
September 2008, the appellant perfected her appeal by filing 
a substantive appeal in November 2008.

The appellant and her son appeared and provided testimony at 
a July 2009 Travel Board hearing which was held at the Manila 
RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection 
for the cause of the Veteran's death, and the appellant did 
not file a Notice of Disagreement within one year of mailing 
of notice of the rating decision.

2.  The evidence associated with the claims file subsequent 
to the February 1997 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for the cause of the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision that denied service 
connection for the cause of the Veteran's death became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).

2.  The additional evidence received since the RO's February 
1997 denial of service connection for the cause of the 
Veteran's death is not new and material, and the claim for 
service connection for the cause of the Veteran's death is 
not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  An appellant is thereby notified 
that the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  Failure to provide this 
notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Additionally, the case of Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), requires that in cases involving claims 
of service connection for a veteran's cause of death, the 
appellant must be provided notice that consists of:  (1) a 
statement of the conditions, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a cause of death claim based on a condition 
that is not yet service connected.

Collectively, notice letters mailed to the appellant and her 
representative in February 2008 and March 2009 provided 
appropriate notice of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the appellant should provide.  The appellant 
was also informed that it was the appellant's responsibility 
to ensure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  

In the February 2008 notice letter, the appellant was also 
advised as to the reasons and bases for the prior February 
1997 denial; namely, that the evidence of record failed to 
show that the condition that caused the Veteran's death was 
caused by an injury or disease that began during service.  In 
the March 2009 letter, the appellant was provided a statement 
of the conditions for which the Veteran had been service 
connected at the time of his death, and was advised as to the 
evidence and information required to substantiate her claim 
based on conditions that were both already service connected 
or yet to be service connected at the time of the Veteran's 
death.  After a reasonable period of time in which the 
appellant was afforded the opportunity to respond to the 
February 2008 notice letter, her claim was subsequently 
adjudicated in a May 2008 rating decision.  The appellant was 
similarly given a reasonable period of time to respond to the 
March 2009 notice letter before the matter was readjudicated 
in a May 2009 Supplemental Statement of the Case.

VA has a duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For claims 
to reopen, the duty to assist includes obtaining any 
identified federal records, but does not require a medical 
nexus opinion until new and material evidence is received and 
the claim is reopened.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA.



Reopening Service Connection for the Veteran's Cause of Death

Service connection for the cause of the Veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.312 (2007); see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  
38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. App. 52, 57 
(1993).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death. 38 C.F.R. § 3.312(c); 
see Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R.        
§ 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R.         § 
3.303(d) (2009).

The Board notes that, at the time of the Veteran's death, he 
was service connected for residuals of a left index finger 
injury with marked flexion deformity and ankylosis of the 
proximal interphalangeal joint, and for multiple scars from a 
shrapnel wound of the right foot.

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the appellant's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, the appellant filed her original claim for 
service connection for the cause of the Veteran's death in 
August 1996.  This claim was denied in a February 1997 rating 
decision issued by the Manila RO.  The evidence of record at 
the time of this decision included a death certificate which 
reflects that the Veteran died on August [redacted], 1996 and that 
the immediate cause of his death was chronic obstructive 
pulmonary disorder (COPD); the Veteran's service personnel 
records and service treatment records; and post-service 
private treatment records from July 1989 through February 
1994 which reflect treatment for acute bronchitis in December 
1992.  

As basis for its February 1997 denial, the RO determined that 
the evidence of record at that time did not establish that 
the Veteran's service-connected disabilities caused or 
contributed to cause his death, or were in any way related to 
COPD.  The RO further determined that the evidence of record 
also did not show that the Veteran's non-service-connected 
COPD occurred in service.  In the absence of a subsequent 
Notice of Disagreement filed by the appellant, the RO's 
February 1997 rating decision became final.  38 U.S.C.A. § 
7105(c).  The Board will now consider whether new and 
material evidence has been received since the RO's final 
February 1997 rating decision to reopen the appellant's 
claim.

In February 2008, the appellant requested that VA reopen her 
claim of service connection for the Veteran's death.  In 
support of her request, she submitted various service 
personnel records which are largely duplicative and which do 
not pertain to the medical causation question at issue.  The 
appellant also submitted VA treatment records which reflect 
initial reported symptoms of weakness, easy fatigability, 
loss of appetite, and difficulty breathing in January 1990 
and a subsequent diagnosis of pulmonary tuberculosis in June 
1993; and a Medical Certificate from a private hospital which 
certifies that the Veteran was hospitalized for four days in 
September 1994 for diagnosed asthmatic bronchitis.  The newly 
submitted records do not, however, express any opinions 
relating the Veteran's pulmonary tuberculosis to his active 
duty service, nor do they relate that disorder to the 
Veteran's COPD.  These records also do not contain any 
opinions which relate the Veteran's COPD to his active duty 
service, nor do they express any medical opinions that the 
Veteran's service-connected disabilities caused or 
contributed substantial or materially to cause either the 
Veteran's death or COPD.

In summary, much of the medical evidence received since the 
final February 1997 rating decision is "new," in the sense 
that it is not merely duplicative of evidence that was of 
record at the time of that decision.  Nonetheless, the 
evidence which is actually "new" does not relate to the 
questions of whether the Veteran's COPD was related to his 
active duty service or whether the Veteran's service-
connected disabilities caused or contributed to cause the 
Veteran's death or were related to the Veteran's COPD.  As 
such, this evidence does not raise a reasonable possibility 
of substantiating the appellant's claim.

Although the Board acknowledges the appellant's July 2009 
Board personal hearing testimony that the Veteran ingested 
gunpowder and that this caused the COPD which was identified 
as the cause of the Veteran's death, the weight of the 
competent evidence demonstrates no such relationship of the 
Veteran's death to service.  The Board also acknowledges the 
appellant's testimony that the Veteran experienced heart 
problems beginning in the 1970's and had been diagnosed with 
tuberculosis.  Nonetheless, the newly submitted evidence does 
not contain any opinions that either the Veteran's heart 
disorder or diagnosed tuberculosis caused or contributed 
substantially or materially to cause the Veteran's death or 
COPD.  

The only evidence of record favorable to the appellant's 
claim is her own lay opinion; however, the appellant's lay 
opinions that the Veteran's ingestion of gunpowder from 
cannon fire in service caused his COPD does not constitute 
competent evidence of relationship of death to service.  This 
case is distinguishable from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Davidson 
v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009) because 
this case the appellant did not observe the in-service cannon 
powder ingestion or any in-service breathing symptoms, this 
case involves physical causation rather than psychiatric 
symptoms, the previous evidence involved medical evidence of 
post-service onset of the COPD, and this is a case of 
reopening that requires new evidence that has not been 
presented before.  

Because the additional evidence does not relate to the 
unestablished fact of nexus of the Veteran's death to service 
that is necessary to substantiate the appellant's claim for 
service connection for the cause of the Veteran's death, the 
Board finds that the 


evidence associated with the claims file subsequent to the 
RO's February 1997 final rating decision is not new and 
material.  Accordingly, the appellant's claim of service 
connection for the cause of the Veteran's death is not 
reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and service 
connection for the cause of the Veteran's death is not 
reopened.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


